ORDER
On April 7, 2017, the Alabama House of Representatives Judiciary Committee (“the Judiciary Committee”); Representative Mike Jones, chairman of the Judiciary Committee; Representative Jim Hill, vice chairman of the Judiciary Committee; Representative Marcel Black, ranking minority member of the Judiciary Committee; the remaining members of the Judiciary Committee; and Representative Mac McCutcheon, Speaker of the Alabama House of Representatives, appealed an order of the Montgomery Circuit Court entered in an action filed by the Office of the Governor of Alabama and Governor Robert Bentley temporarily enjoining the Judiciary Committee from conducting hearings with regard to its investigation of two articles of impeachment filed against then Governor Robert Bentley. The appellants, in a status report not contested by the appellees, have notified this Court that on April 10, 2017, Robert Bentley resigned from the office of Governor of Alabama. A review of the record, the briefs, and the parties’ status reports establishes that this appeal and the underlying action are now moot.
Therefore, it is ORDERED that this appeal is dismissed and this case remanded to the Montgomery Circuit Court for dismissal of the underlying action.
APPEAL DISMISSED.
*580BOLIN, PARKER, SHAW, MAIN, WISE, and BRYAN, JJ., concur.
STUART, J., concurs specially.
MURDOCK, J., recuses himself.